Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach a culture container linkage device that includes two needles held by a needle holder and configured to be advanced into or retreated from the culture container held by the container holder, the culture medium in the culture container being replaced by the needles with a first actuator configured to advance or retract the needle, an actuator holder rotatably provided on the frame and configured to hold the first actuator, a second actuator configured 
For claim 8, the prior art fails to teach or fairly suggest a method for washing two needles of a culture container that includes the step of inserting the needles into the culture container and replacing the culture medium in the culture container, positioning the needles at a container-facing position at which the needles face the culture container, by retracting the needles from the culture container and positioning the needles at a washing-facing position at which the needles face a washer for washing the needles, by rotating the needles from the container-facing position, advancing the needles from the washing-facing position, and washing the needles in the washer.  These limitations are in combination and in context with the claim as a whole.
The closest prior art is Aten et al. (US 2010/0248343 A1) which discloses a device for restraining or holding cells ([0007]) that includes a needle, but differs from the claimed invention regarding the second needle, the second actuator and the washer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.